     Case 1:20-cv-10368-SHS Document 16 Filed 03/01/21 Page 1 of 1




                            The Law Offices of Jacob Aronauer
                                225 Broadway, 3rd Floor
                             New York, New York 10007
                                    (212) 323-6980
                             jaronauer@aronauerlaw.com

March 1, 2021
                                                                   MEMO ENDORSED
ViaECF
Hon. Sidney H. Stein
United States Courthouse
500 Pearl St.
New York, NY 10007

       Re:      Cuesta v. Alpha Shoe Repair Corp.
                20-cv-10368 (SHS)

Dear Judge Stein:

        Plaintiff requests to adjourn the initial conference scheduled for March 2, 2021. I
apologize for the belated request and I recognize it is unacceptable. This is Plaintiffs
second request to adjourn the conference. The basis for the request is that we were finally
able to serve the individual Defendant Jairo Cardenas in this matter. See dkt 14.

       Again, I recognize that the timing of this request is unacceptable and I promise the
Court that it will not happen again. In order to give Defendants time to obtain an attorney,
I request that the Court not order the initial case conference until mid-April.

       On behalf of my client, I thank the Court for its consideration.


                                                             Respectfully

                                                             Is Jacob Aronauer
                                                             Jacob Aronauer

      The conference is adjourned to April 20, 2021, at 10:30 a.m.

       Dated: New York, New York
              March 1, 2021
